


Exhibit 10.1


UNITED STATES DEPARTMENT OF THE TREASURY
1500 Pennsylvania Avenue, NW
Washington, D.C. 20220
August 31, 2011
Ladies and Gentlemen:
Reference is made to that certain letter agreement (the “Repurchase Letter
Agreement”), dated as of the date set forth on Schedule A hereto, between the
United States Department of the Treasury (the “Investor”) and the company set
forth on Schedule A hereto (the “Company”). Capitalized terms used but not
defined herein shall have the meanings assigned to them in the Repurchase Letter
Agreement.
As documented by the Repurchase Letter Agreement, the Company has completed the
repurchase from the Investor of all of the Preferred Shares issued to the
Investor pursuant to the Securities Purchase Agreement. Following such time, the
Company delivered a Warrant Repurchase Notice dated as of the date set forth on
Schedule A hereto to the Investor. In connection with the consummation, on the
date hereof, of the repurchase of the Warrant by the Company from the Investor,
as contemplated by the Warrant Repurchase Notice and Section 4.9 of the
Securities Purchase Agreement:
(a)    The Company hereby acknowledges receipt from the Investor of the Warrant;
and
(b)    The Investor hereby acknowledges receipt from the Company of a wire
transfer to the account of the Investor set forth on Schedule A hereto in
immediately available funds of the aggregate purchase price set forth on
Schedule A hereto, representing payment in full for the Warrant, determined in
accordance with Section 4.9 of the Securities Purchase Agreement.
This letter agreement will be governed by and construed in accordance with the
federal law of the United States if and to the extent such law is applicable,
and otherwise in accordance with the laws of the State of New York applicable to
contracts made and to be performed entirely within such State.
This letter agreement may be executed in any number of separate counterparts,
each such counterpart being deemed to be an original instrument, and all such
counterparts will together constitute the same agreement. Executed signature
pages to this letter agreement may be delivered by facsimile and such facsimiles
will be deemed sufficient as if actual signature pages had been delivered.






































[Remainder of this page intentionally left blank]






--------------------------------------------------------------------------------






In witness whereof, the parties have duly executed this letter agreement as of
the date first written above.






 
UNITED STATES DEPARTMENT OF
 
THE TREASURY
 
 
 
 
 By:
/s/ Matthew Pendo
 
Name: Matthew Pendo
 
Title: Chief Investment Officer





 
COMPANY: West Bancorporation, Inc.
 
 
 
 
 By:
/s/ Douglas R. Gulling
 
Name: Douglas R. Gulling
 
Title: Executive Vice President and Chief Financial Officer

    




                    






































































--------------------------------------------------------------------------------












SCHEDULE A
Company Information:
Name of the Company: West Bancorporation, Inc.
Corporate or other organizational form of the Company: Corporation
Jurisdiction of organization of the Company: State of Iowa
Information related to the Preferred Share Repurchase:
Date of Repurchase Letter Agreement for the repurchase of 36,000 of the
Preferred Shares: June 29, 2011
Terms of the Warrant Repurchase:
Date of Warrant Repurchase Notice: August 23, 2011
Aggregate purchase price for the Warrant: $700,000.00
Investor wire information for payment of purchase price for the Warrant:
ABA Number: XXXXXX
Bank: XXXXXX
Account Name: XXXXXX
Account Number: XXXXXX









